John I. Purtle, Justice, dissenting. I strongly dissent in this case. There is absolutely no evidence to support a verdict finding the appellant guilty of second degree murder or any crime of a higher degree. I concede the evidence shows she is probably guilty of hindering. The three sons of decedent and appellant all testified and made numerous statements to the officers prior to the trial. However, not one word in any of their testimony states or even alleges that appellant was in on the planning or indeed had any knowledge that this crime was to be committed. The majority base the opinion on matters which are all after the fact. For example, the big act which they used to connect this woman to the murder of her husband is the fact that she took her husband’s billfold from his pocket after he had been shot. I do not know of a wife who would not take her husband’s billfold from his pocket when he was being sent to the hospital. Appellant did state that she thought they were taking her husband to the hospital when they left their home. Also, they make much of the fact that she had bought a gallon of gasoline which was sitting in the back of the pickup truck, and had purchased a pistol, which was kept in the house. It does not take a very smart person to know that gasoline is used in lawn mowers and other small internal combustible engines and for many other purposes around a home. It is not unusual to find gasoline in plastic containers around most any residence. Most homes have handguns and rifles in them at the present time, and this is neither a crime nor evidence of a crime. The majority even takes into consideration the fact that she helped make up a story after the murder to keep the officials from finding out that her son had killed her husband. Let us look at what really happened. Without any prior knowledge to any other members of the family, Donald Sargent obtained the family pistol from a bedroom and shot his father several times. The pistol had been kept in different parts of the house prior to this date. The appellant was in the kitchen at the time the shooting started and she arrived in the living room in time to see Donald shoot her husband at least twice, each time stating, “This is for Connie.” She then tried to cover her husband up, but Donald would not let her. She tried to call an ambulance, and Donald would not let her. Every time she tried to help Donald stopped her. The testimony clearly indicates that all of the family cooperated in putting her husband in the pickup truck. However, all of them but Donald seemed to think they were going to take the wounded man to the hospital in Benton. Appellant and her other two sons followed the pickup when it left the residence with Donald and his father in the cab. Apparently appellant and her two other sons were surprised when Donald made a right turn on the Woodson Lateral Road to go away from Benton instead of toward Benton. They followed him until he crossed Highway 167 at which time he drove out of view. However, shortly they came upon Donald at a place where he had parked the pickup truck with his father in it. The appellant was asked the following question: Question: So what happened when you pulled up and saw Donald? Answer: I started crying and I said let’s take him to the hospital and he said no, mama, we ain’t going to do it. All testimony indicates that Donald poured some gasoline on his father and attempted to set the truck on fire. This was done by throwing a fire bomb into the bed of the pickup truck. The only damage was to the spare tire which was in the back. When the appellant was giving her statement to the officers prior to the trial, she clearly stated: I did not have any idea that this was going to happen. She further stated: I kept trying to put covers on him. Donald kept jerking them off. I kept trying to call an ambulance. Donald wouldn’t let me. Donald said he would do me the same way. Donald did not say he would kill me, but he said that he would hit me. He did say he’d do the same thing to me. I was afraid for my life. When he said that it made me think that he was going to shoot me too if I didn’t do what he said. *** I took the wallet off of him when we took him out to the truck so I could have some identification and he said he’d take him in and I could follow him in to the hospital. The strongest evidence which the majority quotes concerns a series of questions which are set out in the opinion. I call your attention to the final question and answer of the confusing sequence: Question: But this was before he shot him? Did you hear this before then? Answer: No. It is relatively easy for an intelligent educated attorney to put words into the mouth of an illiterate scared defendant who is on trial for his life. The appellant stated that she understood that Donald had planned to kill his father by shooting him and burning his body; however, she stated that she did not learn this until after it was done. There was as much evidence to prove that Peter, James and John crucified Christ as there is that the appellant murdered her husband. The disciples followed afar off and observed all that was done but somehow we never have accused them of crucifying Jesus. This case is so weak that even the state admits that the testimony, if taken at face value, did not make out a case of an accomplice so far as the appellant is concerned. In other words, you have to resort to conjecture and speculation in order to affirm this decision. In order to support a conviction the corroborating testimony of an accomplice must be such as to connect the defendant with the commission of the offense and if the testimony merely shows the offense was committed and the circumstances thereof, it is not enough. Polk v. State, 36 Ark. 117 (1880). Testimony of an accomplice which merely raises a suspicion and is as consistent with the innocence as the guilt of the accused is insufficient to sustain a conviction. We have reversed a conviction where the evidence, aside from the testimony of the accomplice, showed that the crime had been committed but raised only suspicion that the defendant was the guilty party. Pollard v. State, 264 Ark. 753, 574 S.W. 2d 656 (1978). In view of the fact that I find absolutely no evidence to support a conviction of second degree murder, I would reduce the conviction to that of hindering apprehension or prosecution pursuant to Ark. Stat. Ann. § 41-2805 (1977).